

117 HR 1161 IH: Fairness in Social Security Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1161IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude the portion of a lump-sum social security benefit payment that relates to periods prior to the taxable year from the determination of household income.1.Short titleThis Act may be cited as the Fairness in Social Security Act of 2021.2.Treatment of lump-sum social security benefits in determining household income(a)In generalSection 36B(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Exclusion of portion of lump-sum social security benefits(i)In generalThe term modified adjusted gross income shall not include so much of any lump-sum social security benefit payment as is attributable to months ending before the beginning of the taxable year.(ii)Lump-sum social security benefit paymentFor purposes of this subparagraph, the term lump-sum social security benefit payment means any payment of social security benefits (as defined in section 86(d)(1)) which constitutes more than 1 month of such benefits.(iii)Election to include excludable amountA taxpayer may elect (at such time and in such manner as the Secretary may provide) to have this subparagraph not apply for any taxable year..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.(c)Waiver of statute of limitation on credit or refundIf the period of limitation on a credit or refund resulting from the amendment made by subsection (a) expires before the end of the 1-year period beginning on the date of the enactment of this Act, refund or credit of such overpayment (to the extent attributable to such amendment) may, nevertheless, be made or allowed if claim therefor is filed before the close of such 1-year period. 